Title: To James Madison from William Buchanan, 24 March 1803 (Abstract)
From: Buchanan, William
To: Madison, James


24 March 1803, Île de France. “I have the pleasure to inclose you a return, of the American Vessels, which have arrived at this Port, during the last six months of the year 1802 [not found], by which you will perceive, that the intercourse between the United States and this Island, has been very inconsiderable during that period. Since the Peace no change has taken place in the commercial regulations of this Island, and from letters lately received from France we flatter ourselves that this Port will remain free to all Nations; should any change take place, I shall do myself the pleasure to communicate it to you by the first occasion.”
 

   
   RC (DNA: RG 59, CD, Port Louis, vol. 1). 1 p. Docketed by Wagner as received 1 July.



   
   A full transcription of this document has been added to the digital edition.

